United States Court of Appeals
                                                                   Fifth Circuit
                                                                  F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                    December 29, 2004

                                                               Charles R. Fulbruge III
                                                                       Clerk
                             No. 03-50543
                           Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JOSE LUIS SERRANO-ANETI,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                    USDC No. EP-02-CR-1768-DB
                       --------------------

Before JOLLY, HIGGINBOTHAM, and GARZA, Circuit Judges.

PER CURIAM:*

     The attorney appointed to represent Jose Luis Serrano-Aneti

has filed a motion to withdraw and a brief pursuant to Anders v.

California, 386 U.S. 738, 744 (1967).       Serrano-Aneti has not

filed a response.    Our independent review of the brief and the

record discloses no nonfrivolous issue in this direct appeal.

Accordingly, the motion for leave to withdraw is GRANTED, counsel

is excused from further responsibilities herein, and the APPEAL

IS DISMISSED.    See 5TH CIR. R. 42.2.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.